DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to Applicant’s filing dated 10/12/2022. Claims 1-3 have been amended. Claims 1-3 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s arguments/amendments filed on 10/12/2022, with respect to the previous 35 U.S.C. 112 rejections have been fully considered. Applicant has amended claims 1-3, thereby rendering previous rejection moot.
4.	Applicant’s arguments/amendments filed on 10/12/2022, with respect to the previous 35 U.S.C. 101 rejections have been fully considered and are unpersuasive. 
	With respect to the previous 35 U.S.C. 101 rejection of claim 1, Applicant argues the claims are eligible because the claims do not recite a judicial exception and is not directed to a judicial exception because the claims do not recite a mathematical concept, a method of organizing human activity or a mental process.
	Examiner respectfully disagrees. The pending claims disclose tasks that can be performed by the human mind or with pen and paper and mathematical concept.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose building a state-space equation of a driving system of a vehicle.  That observation and evaluation task may be performed by the human mind or with pen and paper. The recited judicial exception may be integrated into a practical application of the judicial exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception. To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance. None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a concept of constructing linear Luenberger observer, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices. Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55. Here, the additional limitations do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Under Step 1: Claim 1 is directed towards constructing linear Luenberger observer for vehicle control.
	Under Step 2A – Prong 1:
	Claim 1 recites the abstract idea concept of constructing linear Luenberger observer for vehicle control. This abstract idea is described in at least claim 1 by building a state-space equation of a driving system of a vehicle to judge observability of the driving system, wherein a state equation of the driving system is built by utilizing θb, θv, and Ts as state variables, θb, θv as the output of the driving system, and Tp and Tv as the input of the driving system; the state-space equation of the driving system is shown in equation (1); wherein x is the input of the state-space equation; y is the output of the state-space equation, θb is a rotation angle of an electric motor B, θv is a rotation angle of a vehicle wheel; 6B is a rotational speed of the electric motor; 6, is a rotational speed of the vehicle wheel; tB and v are obtained by conducting integration on the rotational speeds OB and Ov; Ts is a torque of a drive shaft; Ct is a damping of a speed reducer; Jp is an inertia of a rotor of the electric 5motor B; it is a main speed reducer transmission ratio; C, is a damping of the vehicle wheel; J, is the sum of an inertia of the vehicle wheel and an equivalent inertia equivalent from a vehicle body to the vehicle wheel; k5 is a rigidity of the drive shaft; Cs is a damping of the drive shaft; i is a transmission ratio of a main speed reducer; TP is a torque of an output shaft of the driving system; Tv is a moment of resistance of a vehicle, an observability of the driving system is N=[            
                
                    
                        
                            C
                        
                    
                    
                        
                            C
                            A
                        
                    
                    
                        
                            C
                            A
                            2
                        
                    
                
            
        ]; when a rank of the observability matrix N is 3, the driving system is observable; step 2: dividing the state of the driving system into blocks, and reconstructing state components of the driving system to obtain a rewritten state observation equation of the driving system; step 3: introducing transformation into the rewritten state equation of the driving system to obtain an expression equation and an error equation of the Luenberger observer, step 4: detecting a value of the rotational speed of the electric motor B performance of the limitations of in the human mind and Mathematical concepts/mathematical calculations.
	Under Step 2A – Prong 2:
	The claims recite elements additional to the abstract concepts, which include an engine, an electric motor A, an electric motor B, a power coupling mechanism and power batteries.
	Under Step 2B:
	For the same reasons addressed above with respect to Step 2A, the elements recited in claim 1 fail to amount to inventive concept. As such, the elements individually and in combination do not amount to significantly more than the abstract idea.
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	Regarding claims 2 and 3:
Dependent claims 2 and 3 only recite limitations further defining the mental processes and mathematical concepts. These limitations are considered processes without any significantly more elements to the abstract idea. These elements fail to integrate the abstract idea into a practical application. As such, the elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims, 2 and 3 are not patent eligible. 



Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662